Title: From Thomas Jefferson to William Alexander, 26 July 1796
From: Jefferson, Thomas
To: Alexander, William


                    
                        Sir
                        Monticello July 26. 96.
                    
                    The large and constant remittances of cash which I am obliged to make to Philadelphia for nailrod for the supply of my nailery, constrain me to expect short paiments for the nails I furnish. I have lately even found it necessary to require ready money instead of the three months credit I formerly gave. I have therefore taken the liberty of drawing on you for £16—10—3 the amount of the nails I furnished you last September in favor of Mr. Samuel Clarke merchant of Staunton.
                    Mr. Monroe mentioned to me your directions to him to pay me the proceeds of a suit he brought for you in this county. But the delays of the Law leave it in the power of a debtor to lead a chace of years by the help of appeals, injunctions, replevins &c. inconsistent with the necessities of regular business. I am with respect Sir Your most obedt. servt
                    
                        Th: Jefferson
                        1795. Sep. 29.
                    
                    
                        
                            
                                
                                
                                
                                 £  s d
                            
                            
                                208. ℔ VIIId.
                                nails
                                @ 11 1/2d.
                                 9–19–4
                            
                            
                                 60. ℔   X.
                                
                                @ 11d.
                                 2–15–0
                            
                            
                                 40. ℔ XVI.
                                
                                @ 10d
                                 1–13–4
                            
                            
                                 50. ℔  XX.
                                
                                @  9 1/2d
                                 1–19–7
                            
                            
                                
                                3. casks
                                
                                    3  
                            
                            
                                
                                
                                
                                16–10–3
                            
                        
                    
                